HoKE, J.
Tbe record shows tbat tbe count on wbicb tbe jury rendered a verdict does not contain tbe name of tbe defendant, or any name whatever. It is very generally held in an indictment consisting of several counts tbat each count should be complete in itself, and tbat in order to this some name should be given tbe defendant. If it is tbe wrong name, or defectively stated, tbe question should ordinarily be raised by plea in abatement or motion to quash, but where no name at all appears in tbe bill or in tbe only count on wbicb a conviction is bad, it is held in this jurisdiction tbat such a charge is fatally defective, and tbe judgment must be arrested. S. v. Anderson Phelps, 65 N. C., 450. And this course should be taken though tbe question is presented for tbe first time in tbe Supreme Court on appeal. S. v. Lumber Co., 109 N. C., 860; S. v. Caldwell, 112 N. C., 854; S. v. Goings, 98 N. C., 766.
This will be certified tbat tbe judgment on tbe present conviction be arrested.
Reversed.